Case 3:17-cv-00461-REP Document 479 Filed 05/03/19 Page 1 of 2 PageID# 12464




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division




LULA WILLIAMS, ^ al.,

     Plaintiffs,

V.                                             Civil Action No. 3:17-cv-461

BIG PICTURE LOANS, LLC,
et al.,

     Defendants.


                                   ORDER


     For   the   reasons   set   forth    in   the   accompanying    Memorandum

Opinion, it is hereby ORDERED that:

     (1)     The PLAINTIFFS' MOTION TO COMPEL INFORMATION WITHHELD

ON THE BASIS OF ATTORNEY-CLIENT PRIVILEGE (ECF No. 340) is granted

in part and denied in part; and

     (2)     By May 20, 2019, counsel shall submit a proposed order

scheduling    depositions    and   a     new   briefing   schedule    with   all

discovery and briefing on the spoliation issue to be completed by

August 30, 2019; and

     (3)     By June 14, 2019, the plaintiffs shall file any motion

to compel production of documents that Martorello claims are

covered by the work-product doctrine; Martorello shall file a

response to that motion by June 28, 2019; and the plaintiffs shall

file a reply by July 12, 2019.
Case 3:17-cv-00461-REP Document 479 Filed 05/03/19 Page 2 of 2 PageID# 12465




      Further, having considered DEFENDANT MATT MARTORELLO'S MOTION

TO   STRIKE   PLAINTIFFS'   REPLY    IN   SUPPORT   OF   MOTION   TO   COMPEL


INFORMATION WITHHELD ON THE BASIS OF ATTORNEY-CLIENT PRIVILEGE AND

RELATED EXHIBITS (ECF No. 464) and the supporting, opposing, and

reply memoranda, it is hereby ORDERED that the motion is denied.

      It is so ORDERED.


                                                     /s/
                                    Robert E. Payne
                                    Senior United States District Judge
Richmond, Virginia
Date: May    f 2019
